Pee Cueiam,
Three questions are raised on this record. The first was over the bona fides of the plaintiff as holder of the indorsement sued on. This was a question of fact for the jury. The evidence would have justified a different verdict; we cannot say however that the verdict rendered is without any support whatever from the testimony, or that the case should have been withdrawn from the jury.
The second question is over the sufficiency of the notice to the indorser, of nonpayment. Under the evidence it is not easy to see neglect on the part of the plaintiff to act with promptness. The delay was with the persons having charge of the registered letters in the post office and not with the plaintiff.
The third question is in regard to the character of the indorsement sued on. It does not appear to have been made for value, nor in the ordinary course of business, but at the request of Bryan and for his benefit. Such an indorsement would be properly described as made for the accommodation of Bryan, the maker. It had no other purpose, and rested on no business transaction.
The assignments of error are not sustained and the judgment is affirmed.